      Case 4:19-cr-06061-SAB    ECF No. 313   filed 03/17/21   PageID.1976 Page 1 of 1




 1                                                                             FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON
 2
 3                                                                    Mar 17, 2021
                          UNITED STATES DISTRICT COURT                    SEAN F. MCAVOY, CLERK
 4
                        EASTERN DISTRICT OF WASHINGTON
 5
 6
     UNITED STATES OF AMERICA,                     No. 4:19-CR-06061-SAB-5
 7
 8                      Plaintiff,                 ORDER DENYING DEFENDANT’S
                                                   MOTION TO QUASH ARREST
 9                       v.                        WARRANT AND SETTING
10                                                 STATUS HEARING
     KALISTA ANN VILLA,
11
                                                   MOTION DENIED
12                      Defendant.                  (ECF No. 309)
13
            Before the Court is Defendant’s Motion to Quash Arrest Warrant, ECF No.
14
     309.
15
            After reviewing the submitted material, IT IS ORDERED Defendant’s
16
     Motion, ECF No. 309, is DENIED. A status hearing is set for March 19, 2021
17
     at 1:30 p.m. before the undersigned.
18
            IT IS SO ORDERED.
19
            DATED March 17, 2021.
20
21
                                 _____________________________________
22                                         JOHN T. RODGERS
23                                UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28



     ORDER - 1
